Citation Nr: 0829949	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-35 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a right ankle disorder



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The appellant served in the Army National Guard from July 
1970 to June 1971, and he had active duty for training from 
March 1971 to June 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Preliminarily, the Board notes that the appellant is not 
considered a "veteran" for VA purposes in this case.  In 
this regard, the Board notes that the term "veteran" is 
defined, in relevant part, as "a person who served in the 
active military, naval, or air service...." 38 U.S.C.A. § 
101(2); see also 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty." 38 U.S.C.A. § 101(24).  In this 
case, the appellant's service records do not show that he 
ever served on active duty.  In addition, the Board observes 
that the appellant does not have any service-connected 
disabilities.  As such, he has not established that he became 
disabled from a disease or injury incurred or aggravated in 
line of duty during ACDUTRA or that he became disabled from 
an injury incurred or aggravated in line of duty during 
INACDUTRA.  Therefore, none of the appellant's periods of 
ACDUTRA or INACDUTRA would qualify as periods of "active 
military, naval, or air service." 38 U.S.C.A. § 101(24); 
McManaway v. West, 13 Vet. App. 60, 67 (1990) (vacated on 
other grounds sub nom. McManaway v. Gober, 4 Fed. Appx. 821 
(Fed. Cir. January 22, 2001), citing Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) (noting that, "if a claim relates to 
period of active duty for training, a disability must have 
manifested itself during that period; otherwise, the period 
does not qualify as active military service and the claimant 
does not achieve veteran status for purposes of that claim" 
(emphasis in McManaway)); see also Biggins v. Derwinski, 1 
Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  
Therefore, the appellant is not a "veteran," for VA 
purposes.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To afford the appellant a VA examination 
and to provide him with the provisions of 38 C.F.R. § 3.306.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the evidence of record shows that the appellant 
originally injured his right ankle in a car accident in 
October 1970.  He contends that this injury was aggravated by 
his period of active duty for training in March and April 
1971 as a result of the marching, running, and jumping that 
he was required to perform as part of his basic training.  
Although the appellant was not provided with a military 
entrance examination, he did undergo a medical board 
examination shortly thereafter in April 1971.  The appellant 
made contemporaneous statements at that time indicating that 
he had sustained a right ankle injury in an automobile 
accident in October 1970.  A clinical evaluation found his 
lower extremities to be abnormal, as he was noted to have 
residuals of a right ankle fracture, restricted range of 
motion, traumatic arthritis, and osteochondritis dessicans of 
the right talus.  The appellant was diagnosed with residuals 
of a healed right fracture with osteochondritis dissecans of 
the right talus and the beginnings of traumatic arthritis in 
the tibio talar joint area of the right ankle.  The examining 
physician indicated that this condition existed prior to 
service and was not aggravated by his military service.  He 
also stated that the appellant did not meet the inductions 
standards and recommended that he be presented to a medical 
board for evaluation.  Following medical board proceedings, 
the appellant was separated from service.  

Post-service treatment records show that the appellant has 
experienced ongoing problems with his right ankle.  The 
appellant was afforded a VA examination in November 2004 in 
connection with his claim for service connection for a right 
ankle disorder; however, the November 2004 VA examiner did 
not discuss whether his preexisting right ankle disorder was 
aggravated by his military service.  In this regard, the 
examiner indicated that the appellant's claims file was 
available for review and that she had in fact reviewed it, 
yet she concluded that the appellant's current right ankle 
condition was most likely directly related to the fracture 
that occurred to the right ankle in service.  The examiner 
reasoned that both the claims file and the clinical 
examination supported this conclusion.  Nevertheless, the 
Board notes that there is no evidence in the appellant's 
claims file that he suffered a right ankle fracture during 
service.  On the contrary, the appellant has provided 
evidence, including a newspaper article and private treatment 
records both dated in October 1970, which show that he 
fractured his right ankle prior to his period of active duty 
for training.  Indeed, this evidence was in the appellant's 
claims file at the time of the November 2004 examination.

In light of the above, the Board concludes that further 
development is required because the medical evidence of 
record does not contain sufficient information to address 
whether the appellant's preexisting right ankle disorder was 
aggravated by his period of active duty for training.  
Although VA may not order additional development for the sole 
purpose of obtaining evidence unfavorable to a claimant, see 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has 
discretion to determine when additional information is needed 
to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005) (stating that VA has discretion to schedule a 
appellant for a medical examination where it deems an 
examination necessary to make a determination on the 
veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 
(2002) (holding that VA has discretion to decide when 
additional development is necessary).  Therefore, the 
appellant should be afforded a VA examination to determine 
whether his preexisting right ankle disorder was aggravated 
during his period of active duty for training.  

Moreover, the Board notes that the appellant's claim is 
premised on a theory of aggravation.  However, in the October 
2005 statement of the case, the May 2006 supplemental 
statement of the case, and the September 2006 supplemental 
statement of the case, the appellant was not provided with 
the provisions of 38 C.F.R. § 3.306, which is the regulation 
pertaining to the issue of aggravation.  Therefore, on 
remand, the appellant should be provided with the provisions 
of 38 C.F.R. § 3.306 in a supplemental statement of the case.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The appellant should be afforded a VA 
examination to determine the nature and 
etiology of any right ankle disorder that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the October 1970 
private medical records and the 
appellant's service medical records.  The 
examiner should note that there is a legal 
question in this case to be resolved by 
the adjudicator as to whether a right 
ankle disorder existed prior to service.  
Therefore, for the purpose of providing 
medical information which may be needed in 
the case, the examiner is asked to assume 
that the appellant's right ankle disorder 
did pre-exist service in rendering his or 
her opinions. 

The examiner should comment as to whether 
the appellant's preexisting right ankle 
disorder worsened in severity during 
service.  If so, he or she should indicate 
whether the increase in severity was 
consistent with the natural progression of 
the disease or whether the increase 
represented a permanent worsening or 
"aggravation" of the disease beyond its 
natural progression.  In responding to 
this question, the examiner should note 
that temporary or intermittent flare-ups 
of a preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
condition, as contrasted with symptoms, 
has worsened.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.   
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should include the provisions of 38 C.F.R. 
§ 3.306.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeal





